DETAILED ACTION
Application 16/720576, “COMPOSITION FOR FORMING LITHIUM REDUCTION RESISTANT LAYER, METHOD FOR FORMING LITHIUM REDUCTION RESISTANT LAYER, AND LITHIUM SECONDARY BATTERY”, is a divisional of 14/863920 (now abandoned), which was filed on 9/24/15 and claims priority from a foreign application filed on 9/30/14. 
This Office Action on the merits is in response to communication filed on 12/19/19.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Babic (US 2012/0196189) and Ohta (US 2011/0244337).
Regarding claims 1, 2, 4 and 10-11, Babic teaches a method for forming a lithium reduction resistant layer (“layer of amorphous LLZO”, abstract; paragraph [0016]), comprising: 
Providing a composition for forming a lithium reduction resistant layer (paragraphs [0019, 0021]);
forming a liquid coating film using a composition for forming a lithium reduction resistant layer (paragraphs [0020, 0027]); and 
heating the liquid coating film (paragraph [0020]), whereby a lithium reduction resistant layer containing the compound represented by the general formula (I) is obtained. 

Babic further teaches a composition for forming the lithium reduction resistant layer, the composition comprising a solvent, a lithium compound; a lanthanum compound; a zirconium compound; and a compound containing a metal M wherein the lithium compound, the lanthanum compound, the zirconium compound, and the compound containing a metal M each show solubility in the solvent (paragraphs [0019] provides general teaching of composition including a solvent and as solutes an alkali metal alkoxide, a lanthanide alkoxide, and a metal alkoxide wherein the metal is at least one of elements such as zirconium, tantalum, and niobium; while paragraph [0021] 

Babic does not appear to teach wherein the compound formed by the solution is represented by the general formula (I) [Li7-xLa3(Zr2-x,Mx)O12, wherein the metal M represents two or more metals selected from Nb, Sc, Ti, V, Y, Hf, Ta, Al, Si, Ga, Ge, Sn, and Sb, and X represents 0 to 2], 
and the composition is constituted the lithium compound is contained in an amount 1.05 times or more and 2.50 times or less with respect to the stoichiometric composition of a compound represented by the general formula (I), the lanthanum compound is contained in an amount 0.70 times or more and 1.00 times or less with respect to the stoichiometric composition of the compound represented by the general formula (I), the zirconium compound is contained in an amount 0.70 times or more and 1.00 times or less with respect to the stoichiometric composition of the compound represented by the general formula (I), and the compound containing a metal M is contained in an equal amount with respect to the stoichiometric composition of the compound represented by the general formula (I). 
In the battery art, Ohta teaches that a conventional lithium lanthanum zirconate solid electrolyte may be of the form Li7La3Zr2O12 (paragraph [0003]), but that a lithium lanthanum zirconate having improved conductivity may be of the form Li5+XLa3(ZrX,A2-X)O12, wherein A represents at least one of metals such as tantalum and niobium, with the substitution of the one or more metal for zirconium being desirable for increasing the conductivity of the solid electrolyte (abstract, paragraph [0037-0038; 0009-0010]).  It is 5+XLa3(ZrX,A2-X)O12 of Ohta is found to be the same or substantially the same as the claimed formula (I) Li7-xLa3(Zr2-x,Mx)O12.  
It would have been obvious to a person having ordinary skill in the art at the time of invention to dope the LLZ of Babic with two or more of the metals listed in claim 1, such as niobium and tantalum, so as to yield a solid electrolyte of the formula Li7-xLa3(Zr2-x,Mx)O12 for the benefit of improving the ionic conductivity of the solid electrolyte as taught by Ohta.  Moreover, it would have been obvious to the skilled artisan to modify the selection and concentration of individual soluble precursor compounds used in the layer forming composition so that the composition will solidify into a layer of the appropriate formula in order to attain the improved conductivity.  As to claims 11-12, the cited art teaches the “at least one metal” may include niobium and tantalum, making the selection of the two in combination anticipated or at least prima facie obvious.


Regarding claim 3, Babic and Ohta remain as applied to claim 1.  Babic further teaches wherein the solvent water, an organic solvent, or a mixture thereof (paragraph [0022]).

Regarding claim 5, Babic and Ohta remain as applied to claim 4.  Babic further teaches wherein the liquid coating film is formed by using a coating method (paragraphs [0020, 0027]).


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Babic (US 2012/0196189), Ohta (US 2011/0244337) and Sakamoto (US 2016/0293988).
Regarding claims 6-9, Babic and Ohta remain as applied to claim 4.  Babic does not appear to teach the method comprising a first heating step at 50 to 250 C to dry the film, a second heating step carried out at 400 to 550 C for producing metal oxide, and a third heating step carried out at 600 to 900 C to sinter the film.
However, it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05 IIA)
Moreover, in the battery art, Sakamoto teaches method for preparing ceramic solids such as LLZO (see abstract, paragraph [0105]), and further teaches that in preparing ceramic solids it is conventional to utilize multiple heating steps with different purposes carried out at different temperatures in order to produce a ceramic solid.  More specifically, Sakamoto teaches a drying step which may be carried out at or above room temperature, pre-calcination step at 100 to 500 C to remove residual solvents after the drying step, calcination step at 650 to 1200 C to form metal oxides, and sintering step at 700 to 1200 C to manipulate density of the formed oxide (paragraphs [0045-0049 and 0079-0090]).  Sakamoto further suggests each of these temperature ranges as a matter of experimental design consideration, making the temperature range of each step a matter of obvious design choice.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant' s invention as claimed.
Asaoka (JP 2011-159528) teaches lithium lanthanum zirconate layer made by a different processing technique;
Adams (Ion transport and phase transition in Li7−xLa3(Zr2−xMx)O12 (M = Ta5+, Nb5+, x = 0, 0.25) J Materials Chem.; vol 22, p 1426; 2011) teaches tantalum and niobium doped LLZ;
Thokchom (US 2015/0056520) teaches an LLZ forming composition which may be impregnated into porous electrode structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723